Wood, J., (after stating the facts.) 1. This court, in the recent case of Kansas City, F. S. & M. R. Co. v. Washington, ante, p. 9, decided that, in the absence of any express contract to the contrary, the initial carrier is liable to a passenger for the loss of baggage where such carrier sold the passenger a through ticket, and checked his baggage through to the point of destination, although the. loss occurred on the line of some connecting carrier. 2. Was the appellee in this case bound by the condition on the back of the ticket, towit, “that in selling this ticket the Little Rock & Hot Springs Western R. R. Co. acts only as agent, and is not responsible beyond its own line?” The court instructed the jury that if they found that the plaintiff (appellee) knew of this condition, they should find for the defendant (appellant). There was evidence to justify a finding that appellee did not know of the condition. Some courts hold that .a carrier’s liability cannot be limited by words on a ticket or check, or by other notice, even if brought to the knowledge of the passenger, unless he agrees to it. Baltimore, etc., R. Co. v. Campbell, 36 Ohio St. 647; Camden, etc., R. Co. v. Burke, 13 Wend. 611; 4 Elk Railroads, § 1661. But here, in view of the evidence and the verdict, we have the case of a passenger who accepted the ticket and baggage check without any knowledge of the conditions limiting the carrier’s liability to its own line. In such a case it is clear that he would not be bound by such conditions; and we are not called upon to decide, and do not decide, what would be the effect if the passenger had knowledge of such conditions printed on the ticket when he accepted it. See the following: 4 Ell. Railroads, § 1593! 3 Wood, Railroads, 346; 2 Fetter, Car. Pass. § 399; 6 Cyc. p. 570. 3. As to whether or not the shotguns were baggage was submitted to the jury upon a correct instruction. Kansas City, P. & G. R. Co. v. State, 65 Ark. 363; 4 Ell. Railroads. § § 1644 et seq., 1648, and cases cited. Finding no error in the judgment, it is affirmed.